Citation Nr: 1312270	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-12 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for vertigo.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The appellant had active service from February 2002 through December 2003; she also had service in the Army Reserves.

This case was remanded by the Board of Veterans' Appeals (Board) in November 2012 to the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was remanded by the Board in November 2012 to verify the appellant's dates of service in the Army Reserves, to obtain any available treatment records for the appellant from the Escambia Community Clinic, and to obtain a more comprehensive statement in support of the appellant's claim from her representative.  After these actions were completed, the RO was to readjudicate the issue on appeal and, if the benefit sought was not granted, to issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  However, a review of the record does not show that these actions have been undertaken.

The Courts have held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As the actions directed by the Board in its November 2012 remand have not been undertaken, the RO has not adequately complied with the terms of the Board's November 2012 remand.  Id.  Consequently, another remand of this case for the additional development is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Verify the appellant's dates of service in the Army Reserves.  Her periods of active duty for training and/or inactive duty for training should be identified to the extent possible, including in August 2007. 

2.  After obtaining any necessary consent, make an additional request for the appellant's records from the Escambia Community Clinic.  If no records are available, the claims file must indicate this fact, and the Veteran and her representative must be notified.

3.  Send the appellant's claims file to her representative, the Florida Department of Veterans Affairs.  Allow the appellant's representative to provide a more comprehensive Statement of Representative in Appealed Case (on VA Form 646) as requested in the representative's March 2010 statement. 

4.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for vertigo.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


